DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the prior art fails to teach a first bowtie filter, a second bowtie filter, and a hardening filter: a carriage that includes the first bowtie filter and the hardening filter: a first motor coupled to the carriage and a second motor coupled to the second bowtie filter, wherein the first motor is configured to move the carriage to selectively position at least one of the hardening filter and the first bowtie filter in a path of a radiation beam between a radiation source and an imaging subject, and wherein the second motor is configured to move the second bowtie filter into the path of the radiation beam as claimed in independent claim 1.
Regarding claims 12-16, the prior art fails to teach that during a first imaging, moving a carriage to position a hardening filter and a first bowtie filter housed in the carriage in a path of a radiation beam between a radiation source and an imaging subject, and during a second imaging, moving the carriage to move the hardening filter and the first bowtie filter out of the path of the radiation and then positioning a second bowtie filter in the path of the radiation, wherein the carriage does not include the second bowtie filter as claimed in independent claim 12.
Regarding claims 17-20, the prior art fails to a first bowtie filter, a second bowtie filter, and one or more hardening filters positioned in the filter carriage, the one or more hardening filters mounted in between the first bowtie filter and the second bowtie filter and partially overlapping with each of the first bowtie filter and the second bowtie filter; and a third bowtie filter positioned outside of the filter carriage; a first filter driving system configured to move one or more of the first bowtie filter, the second bowtie filter, and the one or more hardening filters into or out of the radiation beam; and a second filter driving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.